On Petition for Rehearing.
PER CURIAM.
[6] This case is so important that we deem it proper to notice the claim in the petition for rehearing that our action by our opinion and order of October 22, 1912, was practically coram non judice, in that we discussed the merits of the case. While in disposing of a petition for an interlocutory injunction it is ordinarily inadvisable to plunge into the merits of the case, if it can be avoided, nevertheless it is the right of the court to dispose of such a petition on the merits, or on collateral considerations,'as the case may justify.
[7] In this case we were furnished at the hearing by the Jackson Company with a brief of 45 pages, signed by an imposing array of very able counsel, and dealing mostly with the merits. Indeed, the brief went so far as to demand that we should not only dissolve the injunction order, but that we should, on the merits, dismiss the bill. Not only that, but the brief contained the following language:
“The only substantial issue of fact attempted to be raised by tile aver-ments of the complainant’s bill is the charge that the consideration for the sale is inadequate when measured in terms of cash. Every other question which the bill presents is a pure question of law.”
The questions of law involved, as we said in our opinion, are very simple from the standpoint of the federal courts; and the only question of fact which the brief said was attempted to he raised by the averments of the complainant’s bill was one upon which the proofs were entirely on the side of the Gardiner Investment Company, with none whatever furnished by the other party. All the respondents produced was the opinion of the Supreme Court of New Hampshire and an opinion expressed by committees, neither of which were evidence, especially in the face of detailed facts showing, so far as this record is concerned, the result stated in our opinion; and this without con*120tradiction. 'The bill alleged specifically that the proposition for a consolidation was based upon merely—
“tRe approximate market value of tile shares of tjie Jackson Company, bearing no fair relation to the value of the actual' distributive share of the shareholders .in the actual assets of the said company.”
Here was a direct proposition upon which the bill was based, with evidence of the kind shown in our opinion, and no evidence, properly so described, to contravene it. The result on the record before us was inevitable.
The record contained no answer by the Jackson Company or by the Nashua Manufacturing Company. On the settled rules of equity practice, the attitude of a bill with reference to an interlocutory injunction may be essentially-changed by the filing of an answer, and a new record may then be made. Whether this will prove to be the result in the present case, if answers are filed and the bill goes to an issue, we are not now called on to consider.
The petition of the Jackson Company- for rehearing, filed on November 11, 1912, is denied; and a mandate will issue forthwith.